Exhibit 10.3

AMENDED AND RESTATED GUARANTEE AGREEMENT

AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of June 30, 2015 (as amended,
restated, supplemented, or otherwise modified from time to time, this
“Guarantee”), made by BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation
having its principal place of business at 345 Park Avenue, New York, New York
10154 (“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (“Buyer”) and any of its parent, subsidiary or
affiliated companies.

RECITALS

Pursuant to that certain Master Repurchase and Securities Contract, dated as of
May 20, 2015 (as amended and restated pursuant to that certain Amended and
Restated Master Repurchase and Securities Contract, dated as of June 4, 2015, as
further amended by that certain Amendment No. 1 to Amended and Restated Master
Repurchase and Securities Contract, dated as of June 11, 2015, and as further
amended and restated pursuant to that certain Second Amended and Restated Master
Repurchase and Securities Contract, dated as of June 23, 2015, the “Existing
Repurchase Agreement”), by and among Buyer, Parlex 5 KEN Finco, LLC (“U.S.
Seller”), Parlex 5 KEN UK Finco, LLC (“U.K. Seller”), Parlex 5 KEN CAD Finco,
LLC (“CAD Seller”), Parlex 5 KEN ONT Finco, LLC (“ONT Seller”) and Parlex 5 KEN
EUR Finco, LLC (“EUR Seller” and, together with U.S. Seller, U.K. Seller, CAD
Seller and ONT Seller, “Sellers” and each a “Seller”), (A) Sellers agreed to
sell to Buyer certain Purchased Assets, as defined in the Repurchase Agreement
(as defined below), upon the terms and subject to the conditions as set forth
therein, and (B) Guarantor executed and delivered that certain Guarantee
Agreement, dated as of May 20, 2015 (as amended by that certain Amendment No. 1
to Guarantee Agreement, dated as of June 4, 2015, and as further amended by that
certain Amendment No. 2 to Guarantee Agreement, dated as of June 23, 2015, the
“Existing Guarantee”), made by Guarantor in favor of Buyer.

Buyer and Sellers are amending and restating the Existing Repurchase Agreement
pursuant to that certain Third Amended and Restated Master Repurchase and
Securities Contract dated as of the date hereof (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Repurchase Agreement”) and, in connection therewith, Guarantor is amending and
restating the Existing Guarantee pursuant to this Guarantee.

Pursuant to the terms of that certain Second Amended and Restated Custodial
Agreement, dated as of June 23, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Custodial Agreement”), by and among Wells Fargo
Bank, National Association (in such capacity, the “Custodian”), Buyer and
Sellers, the Custodian is required to take possession of the Purchased Assets,
along with certain other documents specified in the Custodial Agreement, as the
Custodian of Buyer and any future purchaser, in accordance with the terms and
conditions of the Custodial Agreement. The Repurchase Agreement, the Custodial
Agreement, this Guarantee and any other agreements executed in connection with
the Repurchase Agreement and the Custodial Agreement shall be referred to herein
as the “Repurchase Documents”.



--------------------------------------------------------------------------------

It is a condition precedent to Buyer purchasing additional Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following: (a) all payment obligations owing by any Seller to
Buyer under or in connection with the Repurchase Agreement and any other
Repurchase Documents, including, without duplication, all interest and fees that
accrue after the commencement by or against any Seller or Guarantor of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding (in each case, whether due or accrued); (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by Buyer in the enforcement of any of the
foregoing or any obligation of Guarantor hereunder; and (d) any other
obligations of any Seller with respect to Buyer under each of the Repurchase
Documents (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Repurchase Documents and to enter into the transactions
contemplated thereunder, Guarantor and Buyer hereby agree that the Existing
Guarantee is amended and restated as follows:

1. Defined Terms. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are so used as so defined.

“Adjusted Repurchase Price” shall mean, as of any date of determination (a) with
respect to any Purchased Asset that is a Defaulted Asset, the product of (x) the
Repurchase Price of such Purchased Asset as of such date of determination and
(y) 1.10, and (b) with respect to any other Purchased Asset, the Repurchase
Price of such Purchased Asset as of such date of determination; provided that,
in each case, for any Purchased Asset denominated in a Currency other than U.S.
Dollars, the Adjusted Repurchase Price of such Purchased Asset as of any date of
determination shall be determined by converting the Repurchase Price of such
Purchased Asset into U.S. Dollars at the applicable Spot Rate in accordance with
the procedures set forth in the Repurchase Agreement.

“Available Borrowing Capacity” shall mean, with respect to any Person, on any
date of determination, the total unrestricted borrowing capacity which may be
drawn (taking into account required reserves and discounts) upon by such Person
or its Subsidiaries, at such Person’s or its Subsidiaries’ sole discretion,
under committed credit facilities or repurchase agreements which provide
financing to such Person or its Subsidiaries.

“Cash Equivalents” shall mean, as of any date of determination, marketable
securities issued or directly and unconditionally guaranteed as to interest and
principal by the United States Government.

“Cash Liquidity” shall mean, with respect to any Person, on any date of
determination, the sum of (i) unrestricted cash, plus (ii) Available Borrowing
Capacity, plus (iii) Cash Equivalents.

 

-2-



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, with respect to any Person, for any
period, the amount of consolidated net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP.

“EBITDA” shall mean, with respect to any Person, for any period, such Person’s
Consolidated Net Income, excluding the effects of such Person’s and its
Subsidiaries’ interest expense with respect to Indebtedness, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments and noncash compensation expenses, all determined on a
consolidated basis in accordance with GAAP.

“Fixed Charges” shall mean, with respect to any Person, for any period, the
amount of interest paid in cash with respect to Indebtedness as shown on such
Person’s consolidated statement of cash flow in accordance with GAAP as offset
by the amount of receipts pursuant to net receive interest rate swap agreements
of such Person and its consolidated Subsidiaries during the applicable period.

“Participant Acknowledgment Letters” shall mean, with respect to each
participation agreement in respect of the Purchased Assets known as HUT-WPC
Carey (Lender Credit Agreement), HUT-WPC Carey (Purchaser Credit Agreement) and
Maybrook Properties Ltd, as applicable, the acknowledgment letter signed by the
applicable Seller, countersigned by Buyer, and directed to, and acknowledged and
agreed to by, GECC and GE Real Estate Finance Limited with respect to the
related Purchased Asset.

“Recourse Indebtedness” shall mean, with respect to any Person, on any date of
determination, the amount of Indebtedness for which such Person has recourse
liability (such as through a guarantee agreement), exclusive of any such
Indebtedness for which such recourse liability is limited to obligations
relating to or under agreements containing customary nonrecourse carve-outs.

“Tangible Net Worth” shall mean, with respect to any Person, on any date of
determination, all amounts which would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of such Person
pursuant to GAAP, minus (a) amounts owing to such Person from any Affiliate
thereof, or from officers, employees, partners, members, directors, shareholders
or other Persons similarly affiliated with such Person or any Affiliate thereof,
(b) intangible assets, and (c) prepaid taxes and/or expenses, all on or as of
such date.

“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and the proportionate share of such Person of all assets owned by
Affiliates of such Person as consolidated in accordance with GAAP, less
(a) amounts owing to such Person from any Affiliate thereof, or from officers,
employees, partners, members, directors, shareholders or other Persons similarly
affiliated with such Person or any Affiliate thereof, (b) intangible assets, and
(c) prepaid taxes and expenses, all on or as of such date, and (d) the amount of
nonrecourse Indebtedness owing pursuant to securitization transactions such as a
REMIC securitization, a collateralized loan obligation transactions or other
similar securitizations.

 

-3-



--------------------------------------------------------------------------------

2. Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees to
Buyer the prompt and complete payment and performance of the Obligations by
Sellers when due (whether at the stated maturity, by acceleration or otherwise),
as the case may be, and agrees to indemnify and hold harmless Buyer from any and
all claims, damages, losses, liabilities, costs and expenses that may be
incurred by or asserted or awarded against Buyer, in each case relating to or
arising out of the Obligations, as the case may be.

(b) Subject to clauses (c) and (d) below, the maximum liability of Guarantor
hereunder and under the Repurchase Documents shall in no event exceed, as of any
date of determination, the sum of (A) the sum of the outstanding Allocated
Sequential Repayment Component of each Purchased Asset as of such date of
determination and (B) the greater of (i) U.S.$250,000,000 and (ii) the product
of (x) the sum of the aggregate Adjusted Repurchase Price of all Purchased
Assets and (y) twenty-five percent (25%); provided, that the limitation on
Guarantor’s liability, as set forth in this Section 2(b), shall not be
applicable, and the liability of Guarantor shall be full recourse with respect
to, all Obligations of Sellers in respect of the Purchased Assets known as
HUT-WPC Carey (Lender Credit Agreement), HUT-WPC Carey (Purchaser Credit
Agreement) and Maybrook Properties Ltd, until, in each case, Buyer shall have
received the related Participant Acknowledgment Letter with respect to each such
Purchased Asset.

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above SHALL BECOME NULL AND VOID and shall be of no
further force and effect and the Obligations immediately shall become fully
recourse to Sellers and Guarantor, jointly and severally, in the event of any of
the following:

(i) a voluntary bankruptcy or insolvency proceeding (including, for the
avoidance of doubt, any moratorium or administration proceeding in England and
Wales or similar event, or any analogous proceeding in any jurisdiction) is
commenced by any Seller under the Bankruptcy Code or any similar federal or
state law or any such similar law of any other applicable jurisdiction; and

(ii) an involuntary bankruptcy or insolvency proceeding (including, for the
avoidance of doubt, any moratorium or administration proceeding in England and
Wales, any secondary insolvency proceeding (Partikularverfahren über das
Inlandsvermögen) with a view to the U.K. Purchased Assets denominated in Euros
of a Seller, or similar event or any analogous proceeding in any jurisdiction)
is commenced or filed, or any similar proceeding or event under federal or state
law or any such similar law of any other applicable jurisdiction is commenced or
filed, against any Seller or Guarantor, in connection with which such Seller,
Guarantor, or any Affiliate of any of the foregoing has or have colluded in any
way with the creditors commencing or filing such proceeding.

 

-4-



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in subsection (b) above shall not be applicable to, and Guarantor shall be
fully liable for, any and all actual losses, costs, claims, damages or other
liabilities incurred or suffered by Buyer to the extent resulting from any of
the following:

(i) fraud or intentional misrepresentation by any Seller, Guarantor or any other
Affiliate of any Seller or Guarantor in connection with the execution and the
delivery of this Guarantee, the Repurchase Agreement, or any of the other
Repurchase Documents, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement;

(ii) any material breach of the separateness covenants contained in the
Repurchase Agreement;

(iii) any material breach of any representations and warranties contained in or
incorporated by reference in any Repurchase Document including but not limited
to any representations and warranties relating to Environmental Laws, or any
indemnity for costs incurred in connection with the violation of any
Environmental Law, the correction of any environmental condition, or the removal
of any Materials of Environmental Concern, in each case in any way affecting any
Seller’s or any Seller’s Affiliates’ properties or any of the Purchased Assets;

(iv) the impairment of Buyer’s ability to receive proceeds from any Purchased
Asset that is held in the form of a participation in loans under the HUT-WPC
Carey (Lender Credit Agreement) and/or HUT-WPC Carey (Purchaser Credit
Agreement) or Maybrook Properties Limited Loan Agreement due to any of the
following: Any corporate action, legal proceedings or other procedure or step
taken under English law in relation to:

(A) winding-up, dissolution, administration, voluntary arrangement or scheme of
arrangement (other than a scheme which is not proposed in order to avoid an
insolvency and where creditors’ claims are not compromised), of GECC or GE Real
Estate Finance Limited (each a “GE Finance Party”) or the appointment of a
liquidator, receiver, administrative receiver, administrator, compulsory manager
or other similar officer in respect of a GE Finance Party or any of its assets,
in each case under or pursuant to the Insolvency Act 1986 (UK) or in relation to
a bank insolvency proceeding or bank administration proceeding (in each case
under the Banking Act 2009 (UK));

(B) the exercise of a stabilization power in respect of a GE Finance Party under
the Banking Act 2009 (UK);

(C) a banking business transfer scheme in respect of a GE Finance Party under
Part VII of the Financial Services and Markets Act of 2000 undertaken in
circumstances of the transferor’s financial distress or insolvency; or

(D) a special administration (bank insolvency) or a special administration (bank
administration) under the Investment Bank Special Administration Regulations
2011 in respect of a GE Finance Party; and

(v) until such time as Custodian shall have received the original executed
promissory note in the amount of $50,000,000 made by Gaia Corinthian II, LLC

 

-5-



--------------------------------------------------------------------------------

and sold by MGEC Global Assets 3, Ltd. to U.S. Seller in respect of the
Purchased Asset referred to on the Asset Schedule as the Corinthian, the failure
of any Seller to deliver to Custodian such original executed promissory note
with respect to such Purchased Asset (regardless of whether such Seller
delivered a lost note affidavit or similar instrument to Buyer or Custodian in
place of such original promissory note).

(e) Nothing herein shall be deemed to be a waiver of any right which Buyer may
have under Section 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the outstanding
obligations under the Repurchase Agreement or to require that all collateral
shall continue to secure all of the indebtedness owing to the Buyer in
accordance with the Repurchase Agreement or any other Repurchase Documents.

(f) Guarantor further agrees to pay any and all reasonable and documented
expenses (including, without limitation, all reasonable fees and disbursements
of external counsel) which may be paid or incurred by Buyer in enforcing any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, Guarantor under
this Guarantee. This Guarantee shall remain in full force and effect until the
Obligations are fully satisfied and paid in full, notwithstanding that from time
to time prior thereto any Seller or Sellers may be free from any Obligations.

(g) No payment or payments made by any Seller or any other Person or received or
collected by Buyer from any Seller or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application, at any time or
from time to time, in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of Guarantor
hereunder which shall, notwithstanding any such payment or payments, remain
liable for the amount of the Obligations (subject to the limitations set forth
in Section 2(b), if applicable) until the Obligations are paid in full.

(h) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of Guarantor’s liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose.

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against each Seller and any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation, or seek
any contribution or reimbursement from any Seller, until all amounts owing by
any Seller to Buyer under the Repurchase Documents or any related documents have
been paid in full; and, further provided, that such subrogation rights shall be
subordinate in all respects to all amounts owing to the Buyer under the
Repurchase Documents. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Repurchase Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, and shall, forthwith upon receipt by Guarantor, be turned over to Buyer
by Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Repurchase Obligations, whether matured or unmatured, in such order
as Buyer may determine.

 

-6-



--------------------------------------------------------------------------------

4. Amendments, etc. with Respect to the Obligations. Until the Obligations have
been fully satisfied and paid in full, Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against
Guarantor, and without notice to or further assent by Guarantor, any demand for
payment of any of the Obligations made by Buyer may be rescinded by Buyer and
any of the Obligations continued, and the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by Buyer, and any Repurchase
Document and any other document in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as Buyer may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by Buyer for the payment of the Obligations may be sold,
exchanged, waived, surrendered or released in accordance with the Repurchase
Documents. Buyer shall have no obligation to protect, secure, perfect or insure
any lien at any time held by it as security for the Obligations or for this
Guarantee or any property subject thereto. When making any demand hereunder
against Guarantor, Buyer may, but shall be under no obligation to, make a
similar demand on any Seller or any other guarantor, and any failure by Buyer to
make any such demand or to collect any payments from any Seller or any such
other guarantor or any release of any Seller or such other guarantor shall not
relieve Guarantor of its Obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of Buyer against Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

5. Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
any Seller or Guarantor, on the one hand, and Buyer, on the other hand, shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. Guarantor waives promptness, diligence, presentment,
protest, demand for payment and notice of protest, demand, dishonor, default,
nonpayment or nonperformance, notice of any exercise of remedies, and all other
notices whatsoever to or upon any Seller or Guarantor with respect to the
Obligations. Guarantor also waives any exchange, release or non-perfection of
any collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any part of the Obligations. This Guarantee
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (i) the validity, regularity or enforceability of the
Repurchase Agreement or any other Repurchase Document, any of the Obligations or
any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by any Seller against Buyer,
(iii) any requirement that Buyer exhaust any right to take any action against
any Seller or any other Person prior to or contemporaneously with proceeding to
exercise any right against Guarantor under this Guarantee or (iv) any other
circumstance whatsoever (with or without notice to or Knowledge of any Seller or
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Seller for the Obligations of

 

-7-



--------------------------------------------------------------------------------

Guarantor under this Guarantee, in bankruptcy or in any other instance, or any
defense of a surety or guarantor. When pursuing its rights and remedies
hereunder against Guarantor, Buyer may, but shall be under no obligation, to
pursue such rights and remedies that Buyer may have against any Seller or any
other Person or against any collateral security or guarantee for the Obligations
or any right of offset with respect thereto, and any failure by Buyer to pursue
such other rights or remedies or to collect any payments from any Seller or any
such other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of any Seller or any
such other Person or any such collateral security, guarantee or right of offset,
shall not relieve Guarantor of any liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of Buyer or any Affiliate of Buyer against Guarantor. This
Guarantee shall remain in full force and effect and be binding in accordance
with and to the extent of its terms upon each Guarantor and its respective
successors and assigns thereof, and shall inure to the benefit of Buyer, and
their respective successors and permitted endorsees, transferees and assigns,
until all the Obligations and the obligations of Guarantor under this Guarantee
shall have been satisfied by payment in full, notwithstanding (x) any sale by
Buyer of any Purchased Asset as set forth in Article 10 of the Repurchase
Agreement or the exercise by Buyer of any of the other rights and remedies set
forth in any of the Repurchase Documents, or (y) that from time to time during
the term of the Repurchase Documents any Seller or Sellers may be free from any
Obligations.

(b) Without limiting the generality of the foregoing, except to the extent any
of the following expressly relieves Guarantor of any of the Obligations, the
occurrence of one or more of the following shall not preclude the exercise by
Buyer of any right, remedy or power hereunder or alter or impair the liability
of the Guarantor hereunder, which shall, remain absolute, irrevocable and
unconditional:

(i) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, waived or renewed, or any Seller shall be released from any of the
Obligations, or any of the Obligations shall be subordinated in right of payment
to any other liability of any Seller;

(ii) any of the Obligations shall be accelerated or otherwise become due prior
to their stated maturity, in any case, in accordance with the terms of the
Repurchase Agreement, or any of the Obligations shall be amended, supplemented,
restated or otherwise modified in any respect, or any right under the Repurchase
Agreement shall be waived, or any other guaranty of any of the Obligations or
any security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with;

(iii) the occurrence of any Default or Event of Default under the Repurchase
Agreement, or the occurrence of any similar event (howsoever described) under
any agreement or instrument referred to therein;

(iv) any consolidation or amalgamation of any Seller with, any merger of any
Seller with or into, or any transfer by any Seller of all or substantially all
its assets to, another Person, any change in the legal or beneficial ownership
of ownership interests issued by any Seller, or any other change whatsoever in
the objects, capital structure, constitution or business of any Seller;

 

-8-



--------------------------------------------------------------------------------

(v) any delay, failure or inability of any Seller or any other guarantor or
obligor in respect of any of the Obligations to perform, willful or otherwise,
any provision of the Repurchase Agreement beyond any applicable cure periods;

(vi) any action, forbearance or failure to act by Buyer that adversely affects
Guarantor’s right of subrogation arising by reason of any performance by
Guarantor of this Guarantee;

(vii) any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, any Seller or any other Person for any reason
whatsoever, including any suit or action in any way disaffirming, repudiating,
rejecting or otherwise calling into question any issue, matter or thing in
respect of the Repurchase Agreement;

(viii) any lack or limitation of status or of power, incapacity or disability of
any Seller or any other guarantor or obligor in respect of any of the Guaranteed
Obligations;

(ix) any change in the laws, rules or regulations of any jurisdiction, or any
present or future action or order of any Governmental Authority, amending,
varying or otherwise affecting the validity or enforceability of any of the
Guaranteed Obligations or the obligations of any other guarantor or obligor in
respect of any of the Guaranteed Obligations;

(x) any lack of validity or enforceability of the Repurchase Agreement or any
other Repurchase Document for any reason, including any bar by any statute of
limitations or other law of recovery on any obligation under the Repurchase
Agreement or any other Repurchase Document, or any defense or excuse for failure
to perform on account of any event of force majeure, act of God, casualty,
impossibility, impracticability, or other defense or excuse whatsoever;

(xi) any change in the time, manner or place of payment of, or in any other term
of, the Repurchase Agreement, any other Repurchase Document or any obligation
thereunder, including any amendment or waiver of or any consent to departure
from the Repurchase Agreement or any other Repurchase Document, in any such
case, made or effected in accordance with the terms of the Repurchase Agreement
or any other Repurchase Document;

(xii) any action which Buyer may take or omit to take in connection with the
Repurchase Agreement or any other Repurchase Document, any of the obligations
thereunder (or any Indebtedness owing by any Seller to Buyer); any giving or
failure to give any notice; any course of dealing of Buyer with any Seller or
any other Person; or any forbearance, neglect, delay, failure, or refusal to
take or prosecute any action for the collection or enforcement of the Repurchase
Agreement, any other Repurchase Document or any obligation thereunder, to
foreclose or take or prosecute any action in connection with the Repurchase
Agreement, to bring suit against any Seller or any other Person, or to file a
claim in any Insolvency Proceeding;

 

-9-



--------------------------------------------------------------------------------

(xiii) any compromise or settlement of any part of the Repurchase Agreement, any
other Repurchase Document, or obligations thereunder or any other amount claimed
to be owing under the Repurchase Agreement or any other Repurchase Document;

(xiv) any modification of the Repurchase Agreement or any other Repurchase
Document, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including, without limitation, the renewal, extension, adjustment, indulgence,
forbearance, acceleration or other change in time for payment of, or other
change in the terms of, the Indebtedness or any portion thereof, including
increase or decrease of the rate of interest thereon;

(xv) any impairment of the value of any interest in any Purchased Assets,
Pledged Collateral or any other collateral or security for the Repurchase
Obligations or any portion thereof, including, without limitation, the failure
to obtain or maintain perfection or recordation of any lien or other interest in
any such Purchased Assets, Pledged Collateral or any other collateral or
security for the Repurchase Obligations, the release of any such Purchased
Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations without substitution, and/or the failure to preserve the
value of, or to comply with applicable law in disposing of, any such Purchased
Assets, Pledged Collateral or any other collateral or security for the
Repurchase Obligations;

(xvi) the failure of Buyer or any other party to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of any collateral, property or
security;

(xvii) any change, restructuring or termination of the corporate structure or
existence of any Seller; or any release, substitution or addition of any other
obligor, or any Insolvency Event or Insolvency Proceeding with respect to any
Seller; or

(xviii) any action or inaction of any Seller or any other Person, or any change
of law or circumstances, or any other facts or events which might otherwise
constitute a defense available to, or a discharge of, any Seller, or a guarantor
or surety.

(c) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i) Guarantor hereby unconditionally and irrevocably waives: (A) any defense
arising by reason of, and any and all right to assert against Buyer any claim or
defense based upon, an election of remedies by Buyer which in any manner
impairs, affects, reduces, releases, destroys and/or extinguishes Guarantor’s
subrogation rights, rights to proceed against any Seller, or any other guarantor
for reimbursement or contribution, and/or any other rights of Guarantor to
proceed against any Seller, against

 

-10-



--------------------------------------------------------------------------------

any other guarantor, or against any other person or security, (B) any defense
based upon any lack of authority of the officers, directors, partners or agents
acting or purporting to act on behalf of any Seller or Guarantor, (C) any
defense based upon the application by any Seller of any Purchase Price under the
Repurchase Agreement for purposes other than the purposes represented by such
Seller to Buyer or intended or understood by Buyer or Guarantor, (D) any defense
based upon Buyer’s failure to disclose to Guarantor any information concerning
any Seller’s financial condition or any other circumstances bearing on any
Seller’s ability to pay all sums payable under the Repurchase Documents, (E) any
defense based upon any statute or rule of law that provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal, (F) any defense based upon Buyer’s
election, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code or any successor
statute, (G) any defense based upon any borrowing or any grant of a security
interest under Section 364 of the Bankruptcy Code and (H) any right of
subrogation, any right to enforce any remedy that Guarantor may have against any
Seller or any other Person liable for the Obligations and any right to
participate in, or benefit from, any security for the Repurchase Agreement or
Repurchase Documents now or hereafter held by Buyer.

(ii) Guarantor further unconditionally and irrevocably waives any and all rights
and defenses that Guarantor may have as a result of any Seller’s obligations
under the Repurchase Documents being backed and/or secured by real property.
Among other things, Guarantor agrees: (1) Buyer may collect from Guarantor
without first foreclosing on any real or personal property sold by any Seller
under the Repurchase Agreement and/or in which a security interest has been
granted to Buyer pursuant to Article 11 of the Repurchase Agreement (herein
“Related Property”), (2) if Buyer forecloses on any Related Property, then
(A) the amount of the Sellers’ debt and Guarantor’s obligation hereunder may be
reduced only by the price for which such collateral is sold at any foreclosure
sale (whether public or private), even if the collateral is worth more than the
sale price, and (B) Buyer may collect from Guarantor pursuant to the terms of
this Guarantee even if Buyer, by foreclosing on any Related Property, has
destroyed any right Guarantor may have to collect from the Sellers or their
Affiliates. The foregoing sentence is an unconditional and irrevocable waiver of
any rights and defenses Guarantor may have because the Obligations are secured
by real property. Guarantor further waives any rights it may have under Sections
1301 or 1371 of the Real Property Actions and Proceedings Law of the State of
New York.

(iii) Guarantor further expressly waives to the fullest extent permitted by law
any and all rights and defenses, including any rights of reimbursement,
indemnification and contribution, that might otherwise be available to Guarantor
under applicable law.

(iv) Guarantor agrees that the performance of any act or any payment that tolls
any statute of limitations applicable to the Repurchase Agreement or any
Repurchase Document shall similarly operate to toll the statute of limitations
applicable to Guarantor’s liability hereunder.

 

-11-



--------------------------------------------------------------------------------

(v) Guarantor agrees that (A) the obligations of Guarantor under this Guarantee
are independent of the obligations of Sellers or any other Person under the
Repurchase Documents, (B) a separate action or actions may be brought and
prosecuted against Guarantor to enforce this Guarantee, irrespective of whether
an action is brought against any Seller or any other Person or whether any
Seller or any other Person is joined in any such action, and (C) concurrent
actions may be brought hereon against Guarantor in the same action, if any,
brought against any Seller or any other Person or in separate actions, as often
as Buyer, in its sole discretion, may deem advisable.

(vi) Guarantor is presently informed of the financial condition of each Seller
and of all other circumstances which diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Guarantor hereby covenants
that it will make its own investigation and will continue to keep itself
informed about each Seller’s financial condition, the status of other
guarantors, if any, of circumstances which bear upon the risk of nonpayment and
that it will continue to rely upon sources other than Buyer for such information
and will not rely upon Buyer or any Affiliate of Buyer for any such information.
Absent a written request for such information by Guarantor to Buyer, Guarantor
hereby unconditionally and irrevocably waives the right, if any, to require
Buyer to disclose to Guarantor, and unconditionally and irrevocably waives any
defense based upon Buyer’s failure to disclose to Guarantor, any information
which Buyer may now or hereafter acquire concerning such condition or
circumstances including, but not limited to, the release of or revocation by any
other guarantor.

(vii) Guarantor has independently reviewed the Repurchase Documents and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by any Seller or any other guarantor to Buyer or any
Affiliate of Buyer, now or at any time and from time to time in the future.

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization (including, for the avoidance of doubt, any moratorium or
administration proceeding in England and Wales, any secondary insolvency
proceeding (Partikularverfahren über das Inlandsvermögen) with a view to the
U.K. Purchased Assets denominated in Euros, or similar event or any analogous
proceeding in any jurisdiction) of any Seller or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or any
similar officer or agent under any federal or state law or any such similar law
of any other applicable jurisdiction for, any Seller or any substantial part of
any Seller’s property, or otherwise, all as though such payments had not been
made.

7. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

 

-12-



--------------------------------------------------------------------------------

8. Representations and Warranties. Guarantor represents and warrants that:

(a) Guarantor has the legal capacity and the legal right to execute and deliver
this Guarantee and to perform Guarantor’s obligations hereunder;

(b) no consent or authorization of, filing with (other than filings required in
connection with Guarantor being publicly traded), or other act by or in respect
of, any arbitrator or governmental authority and no consent of any other Person
(including, without limitation, any creditor of Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee;

(c) this Guarantee has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
(including, for the avoidance of doubt, any moratorium or administration
proceeding in England and Wales, any secondary insolvency proceeding
(Partikularverfahren über das Inlandsvermögen) with a view to the U.K. Purchased
Assets denominated in Euros of a Seller, or similar event or any analogous
proceeding in any jurisdiction) is commenced or filed, or any similar proceeding
or event under federal or state law or any such similar law of any other
applicable jurisdiction affecting the enforcement of creditors’ rights generally
and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law);

(d) the execution, delivery and performance of this Guarantee will not violate
any law, treaty, rule or regulation or determination of an arbitrator, a court
or other governmental authority, or other Requirements of Law, applicable to or
binding upon Guarantor or any of its property or to which Guarantor or any of
its property is subject, or any provision of any security issued by Guarantor or
of any agreement, instrument or other undertaking to which Guarantor is a party
or by which it or any of its property is bound (“Contractual Obligation”), and
will not result in or require the creation or imposition of any lien on any of
the properties or revenues of Guarantor pursuant to any Requirement of Law or
Contractual Obligation of Guarantor;

(e) except as disclosed in writing to Buyer by Guarantor, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to Guarantor’s Knowledge, threatened by or against
Guarantor or against any of Guarantor’s properties or revenues with respect to
this Guarantee or any of the transactions contemplated hereby, which litigation,
investigation or proceeding could be reasonably likely to have a material
adverse effect on Guarantor;

(f) except as disclosed in writing to Buyer by Guarantor, Guarantor has filed or
caused to be filed all tax returns which, to the Knowledge of Guarantor, are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against him or any of Guarantor’s property
and all other taxes, fees or other charges imposed on him or any of Guarantor’s
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings);
no tax lien has been filed, and, to the Knowledge of Guarantor, no claim is
being asserted, with respect to any such tax, fee or other charge;

 

-13-



--------------------------------------------------------------------------------

(g) Guarantor (i) has been duly incorporated and is validly existing under the
laws of the State of Maryland, (ii) is in good standing under the laws of the
State of Maryland and (iii) is duly qualified and in good standing as a foreign
entity in each other jurisdiction in which the conduct of its business requires
it to so qualify or be licensed; and

(h) Guarantor has complied in all respects with all Requirements of Laws, and
neither Guarantor nor any Affiliate of Guarantor (a) is an “enemy” or an “ally
of the enemy” as defined in the Trading with the Enemy Act of 1917, (b) is in
violation of any Anti-Terrorism Laws, (c) is a blocked person described in
Section 1 of Executive Order 13224 or to its Knowledge engages in any dealings
or transactions or is otherwise associated with any such blocked person, (d) is
in violation of any country or list based economic and trade sanction
administered and enforced by the Office of Foreign Assets Control, (e) is a
Sanctioned Entity, (f) has more than ten percent (10%) of its assets located in
Sanctioned Entities, or (g) derives more than ten percent (10%) of its operating
income from investments in or transactions with Sanctioned Entities. Neither
Guarantor nor any Affiliate of Guarantor is or is controlled by an “investment
company” as defined in the Investment Company Act or is exempt from the
provisions of the Investment Company Act. Guarantor and all Affiliates of
Guarantor are in compliance with the Foreign Corrupt Practices Act of 1977 and
any foreign counterpart thereto. Neither Guarantor nor any Affiliate of
Guarantor has made, offered, promised or authorized a payment of money or
anything else of value (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to any
foreign official, foreign political party, party official or candidate for
foreign political office, or (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to Guarantor,
any Affiliate of Guarantor or any other Person, in violation of the Foreign
Corrupt Practices Act.

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on and as the date of this Guarantee, each
Purchase Date, and at all times when any Repurchase Document or Transaction is
in full force and effect.

9. Covenants. Guarantor shall maintain the following covenants at all times
following the Closing Date until the Obligations have been paid in full:

(a) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Guarantor’s EBITDA
during the previous four (4) fiscal quarters to (ii) Guarantor’s Fixed Charges
during the same such previous four (4) fiscal quarters shall not be less than
1.40 to 1.00 as determined as soon as practicable after the end of each fiscal
quarter, but in no event later than forty-five (45) days after the last day of
the applicable fiscal quarter.

(b) Minimum Tangible Net Worth. Guarantor’s Tangible Net Worth shall not fall
below the sum of (i) One Billion Six Hundred Six Million Nine Hundred
Seventy-Three Thousand Three Hundred Seventy-Six Dollars ($1,606,973,376.00)
plus (ii) seventy-five percent (75%) of the net cash proceeds of any equity
issuance by Guarantor that occurs on or after May 20, 2015.

 

-14-



--------------------------------------------------------------------------------

(c) Minimum Cash Liquidity. Guarantor’s Cash Liquidity shall not fall below the
greater of (i) Ten Million Dollars ($10,000,000) and (ii) five percent (5%) of
Guarantor’s Recourse Indebtedness.

(d) Maximum Indebtedness. The ratio, expressed as a percentage, the numerator of
which shall equal Guarantor’s and its Subsidiaries’ Indebtedness and the
denominator of which shall equal Guarantor’s and its Subsidiaries Total Assets,
shall not be greater than eighty-three and one-third percent (83.3333%).

10. Set-off.

(a) In addition to any rights now or hereafter granted under the Repurchase
Documents, Requirements of Law or otherwise, Guarantor hereby grants to Buyer,
to secure repayment of the Obligations, a right of set off upon any and all of
the following: monies, securities, collateral or other property of Guarantor and
any proceeds from the foregoing, now or hereafter held or received by Buyer or
any Affiliate of Buyer, for the account of Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Guarantor at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Guarantor and to set-off
against any Obligations or Indebtedness owed by Guarantor and any Indebtedness
owed by Buyer or any Affiliate of Buyer to Guarantor, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, whether or not
arising under the Repurchase Documents and irrespective of the currency, place
of payment or booking office of the amount or obligation and in each case at any
time held or owing by Buyer or any Affiliate of Buyer to or for the credit of
Guarantor, without prejudice to Buyer’s right to recover any deficiency. Each of
Buyer and each Affiliate of Buyer is hereby authorized upon any amount becoming
due and payable by Guarantor to Buyer under the Repurchase Documents, the
Obligations or otherwise or upon the occurrence of an Event of Default, without
notice to Guarantor, any such notice being expressly waived by Guarantor to the
extent permitted by any Requirements of Law, to set-off, appropriate, apply and
enforce such right of set-off against any and all items hereinabove referred to
against any amounts owing to Buyer by Guarantor under the Repurchase Documents
and the Obligations, irrespective of whether Buyer or any Affiliate of Buyer
shall have made any demand under the Repurchase Documents and regardless of any
other collateral securing such amounts, and in all cases without waiver or
prejudice of Buyer’s rights to recover a deficiency. Guarantor shall be deemed
directly indebted to Buyer in the full amount of all amounts owing to Buyer by
Guarantor under the Repurchase Documents and the Obligations, and Buyer shall be
entitled to exercise the rights of set-off provided for above. ANY AND ALL
RIGHTS TO REQUIRE BUYER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO THE
PURCHASED ASSETS UNDER THE REPURCHASE DOCUMENTS, THE PLEDGED COLLATERAL OR ANY
OTHER COLLATERAL SECURITY FOR THE REPURCHASE OBLIGATIONS, PRIOR TO EXERCISING
THE FOREGOING RIGHT OF SET-OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY GUARANTOR.

(b) Buyer shall promptly notify Guarantor after any such set-off and application
made by Buyer or any of its Affiliates, provided that the failure to give such
notice shall not affect the validity of such set-off and application. If an
amount or obligation is

 

-15-



--------------------------------------------------------------------------------

unascertained, Buyer may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
party when the amount or obligation is ascertained. Nothing in this Section 10
shall be effective to create a charge or other security interest. This
Section 10 shall be without prejudice and in addition to any right of set-off,
combination of accounts, Lien or other rights to which any party is at any time
otherwise entitled.

(c) Guarantor hereby waives any right of setoff it has or may have or to which
it may be or become entitled under the Repurchase Documents or otherwise against
Buyer or any Affiliate of Buyer, or their respective assets or properties.

11. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12. Paragraph Headings. The paragraph headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

13. No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to paragraph 14 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

14. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, provided that, subject to any limitations set forth in the Repurchase
Agreement, any provision of this Guarantee may be waived by Buyer in a letter or
agreement executed by Buyer or by facsimile or e-mail transmission from Buyer.
This Guarantee shall be binding upon the heirs, personal representatives,
successors and assigns of Guarantor and shall inure to the benefit of Buyer, and
its respective successors and assigns. THIS GUARANTEE AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS GUARANTEE, THE RELATIONSHIP BETWEEN
GUARANTOR AND BUYER, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS OF
BUYER AND DUTIES OF GUARANTOR SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE CHOICE OF LAW

 

-16-



--------------------------------------------------------------------------------

RULES THEREOF. GUARANTOR AND BUYER INTEND THAT THE PROVISIONS OF SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS GUARANTEE.

15. Notices. Notices by Buyer to Guarantor may be given in writing and sent
prepaid by hand delivery, by certified or registered mail, by expedited
commercial or postal delivery service, or by facsimile or email at the address
or transmission number set forth under Guarantor’s signature below or such other
address as Guarantor shall specify from time to time in a notice to Buyer
(provided that (i) if Buyer delivers a notice by facsimile, Buyer also receives
a confirmation of delivery by telephone on the same Business Day, and (ii) if
Buyer delivers a notice by e-mail, Buyer receives a return receipt noting that
the email has been opened by the recipient). Should Buyer fail to receive the
required delivery confirmation on a timely basis, the related notice shall not
be legally effective until either (i) Buyer successfully confirms the receipt
thereof by telephone or (ii) Buyer successfully delivers the related notice by
hand delivery, by certified or registered mail or by expedited commercial or
postal delivery service in accordance with the immediately preceding sentence.
Any of the foregoing communications shall be effective when delivered, if such
delivery occurs on a Business Day; otherwise, each such communication shall be
effective on the first Business Day following the date of such delivery. Notices
to Buyer by Guarantor may be given in the manner set forth in the Repurchase
Agreement.

16. SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND BUYER HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

(A) SUBMITS FOR GUARANTOR AND GUARANTOR’S PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE AND THE OTHER REPURCHASE
DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT
GUARANTOR’S ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER
ADDRESS OF WHICH THE BUYER SHALL HAVE BEEN NOTIFIED; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-17-



--------------------------------------------------------------------------------

17. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer or any Buyer relative to the subject matter hereof not
reflected herein.

18. Acknowledgments. Guarantor hereby acknowledges that:

(a) Guarantor has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the related documents;

(b) Buyer has no fiduciary relationship to Guarantor, and the relationship
between Buyer and Guarantor is solely that of surety and creditor; and

(c) no joint venture exists between or among any of Buyer, Guarantor and any
Seller.

19. Intent. Guarantor intends for this Guarantee to be a credit enhancement
related to a repurchase agreement, within the meaning of Section 101(47) of the
Bankruptcy Code and, therefore, for this Guarantee to be included within the
definition of “repurchase agreement” within the meaning of that Section and
Section 559 of the Bankruptcy Code.

20. WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND BUYER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.

21. Effect of Amendment and Restatement. From and after the date hereof, the
Existing Guarantee is hereby amended, restated and superseded in its entirety by
this Guarantee.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation By:

/s/ Douglas Armer

Name: Douglas Armer Title: Managing Director, Head of Capital Markets and
Treasurer

Address for Notices:

345 Park Avenue

New York, New York 10154

Attention: Douglas Armer

Email: BXMTWellsrepo@blackstone.com

Telephone: (212) 583-5000

With a copy to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036

Attention: David C. Djaha

Email: david.djaha@ropesgray.com

Telephone: (212) 841-0489



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association By:

/s/ Raymond W. Lowe

Name: Raymond W. Lowe Title: Senior Vice President